Citation Nr: 0325940	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  00-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 20 percent disabling.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On April 4, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  With the release forms submitted by 
the veteran in July 2003, obtain the 
records from each health care provider 
the appellant identified.

2.  Concurrently with #1, request the 
results of the rheumatoid factor blood 
test requested at the veteran's May 
2002 VA orthopedic compensation 
examination at the Charleston VAMC.  
(The results are not currently 
associated with the claims file.)

3.  Concurrently with #1 and #2, 
request the following records 
concerning the veteran from the Social 
Security Administration: Copies of the 
veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records 
upon which the decisions were based.

4.  After completion of #1, #2, and #3, 
send the claims file to make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination for 
the purposes of determining the current 
status of his service-connected 
lumbosacral strain; and the nature, 
extent and etiology of any left hip 
disability that may be present.  The 
claims file should be made available to 
the examiner for review and the 
examiner should indicate that the 
claims file was reviewed.

The Board is cognizant of the May 2002 
VA orthopedic examination, which was 
performed pursuant to a Board remand.  
However, in addition to the fact that 
appellate review of the two issues on 
appeal must be deferred pending receipt 
of additional relevant evidence, the 
Board notes that, while the May 2002 VA 
examiner provided an opinion as to 
whether the veteran's left hip 
disability was caused by his service-
connected low back disability, the 
question of aggravation was not 
addressed (i.e., whether it is at least 
as likely as not that the underlying 
left hip disability was chronically 
worsened by his service-connected 
lumbosacral strain).  The Board further 
notes that the May 2002 examination did 
not include the full analysis mandated 
by DeLuca v. Brown, 8 Vet. App. 202 
(1995) regarding a claim for an 
increased rating based on limitation of 
motion.  Specifically, while the 
examiner noted no weakness on movement, 
excess fatigability, or incoordination, 
there was no indication of whether the 
veteran had any additional functional 
loss (i.e., additional loss of motion) 
due to pain or flare-ups of pain 
supported by adequate objective 
findings.  Thirdly, the  examiner 
included a finding that the veteran 
likely had rheumatoid arthritis, which 
caused his left hip disability, but it 
is apparent that the results of a 
rheumatoid factor blood test was not 
available for review at the time this 
opinion was rendered.  

(a) For the low back, the examination 
should include full range of motion 
studies of the lumbar spine, and the 
examiner should opine whether it is at 
least as likely as not that there is 
any additional functional loss (i.e., 
additional loss of motion) due to pain 
or flare-ups of pain supported by 
adequate objective findings, in 
addition to whether there is any 
additional functional loss due to 
weakness on movement, excess 
fatigability, or incoordination.

To the extent possible, the orthopedic 
examiner should provide an opinion on 
the effects of the veteran's service-
connected lumbosacral strain on his 
ability to obtain or retain employment, 
separate and apart from his non-
service-connected disabilities.

(b) For the veteran's left hip, the 
examiner should describe the nature and 
extent of the veteran's present left 
hip disability and opine whether it is 
at least as likely as not that the left 
hip disability was caused or aggravated 
(chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service-connected 
lumbosacral strain.  The examiner 
should also comment on whether the 
results of a rheumatoid factor blood 
test is available for review and 
whether this test result, or the lack 
thereof, alters the May 2002 opinion 
that the veteran's left hip disability 
is caused by rheumatoid arthritis.

All indicated diagnostic studies or 
tests should be accomplished. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





